DETAILED ACTION
This Office action is in response to the Application filed 8/5/19. Claims 1-6 and 13-18 are allowed; claims 7-12 are allowable over the prior art, but are rejected under §101. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Examiner notes the following guidance from the Applicant’s specification regarding the scope of the term “distortion function”. The Examiner relies upon this guidance throughout this Office action.
term
definition or illustrative usage in written description
“distortion function”
“The distortion function d(Q(y; 0),y) 135 calculates a distortion metric indicating the difference between the original task y 125 and encoded task Q(y; 0) from the encoder 130.” ([0048])



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in claim 7): “a machine learning model configured to...”, “a machine learning encoder configured to...”, “a loss function configured to...”, and “a distortion function configured to...”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
Claim 7 recites a ‘system’ comprising a ‘machine learning model’, ‘ machine learning encoder’, a ‘loss function’ and a ‘distortion function’. The Examiner interprets each of the model, encoder, and both functions in light of the written description as encompassing software modules. Thus the claimed invention encompasses software per se which is not a process, machine, manufacture, or a composition of matter, and therefore is nonstatutory subject matter. This rejection applies equally to dependent claims 8-12.
The Applicant can overcome this rejection by positively reciting physical hardware (e.g. a processor and a memory) which implements the recited functionality.

Allowable Subject Matter
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Berndt discloses techniques for performing predictive analytics on a corpus of unstructured text data containing patient medical information. (Berndt, D.J. et al., "A Case Study of Data Quality in Text Mining Clinical Progress Notes". ACM Transactions on Information Systems, February 2015. Cited by Applicant in IDS dated 8/5/19.)
Zhang discloses techniques pertaining to autoencoders, which use both encoders and decoders, and calculate a loss function between the input and the reconstruction / output. See especially p. 416, eqn. 2. (Zhang S, Zhai J, Chen J, He Q. Autoencoder and its various variants. In 2018 IEEE International Conference on Systems, Man, and Cybernetics (SMC) 2018 Oct 7 (pp. 415-419). IEEE.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
calculating a loss function based upon the predicted value of y output by the model and the encoded task value output by the encoder; and
calculating a distortion function based upon the input continuous task variable y and the encoded task value,
wherein learning the model and learning the encoder includes minimizing an objective function based upon a hyperparameter A, the loss function, and the distortion function for a set of input training data including x, y pairs.
Independent claims 7 and 13 are allowable for the same reason as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124